Affirmed and Memorandum Majority and Dissenting Opinions filed April 20,
2021.




                                        In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00729-CV

                          IN THE MATTER OF J.A.A., JR.


                 On Appeal from the County Court at Law No. 4
                            Fort Bend County, Texas
                     Trial Court Cause No. 20-CJV-023528

                    MEMORANDUM MAJORITY OPINION

      In this juvenile justice case, appellant argues in a single issue that his transfer
order must be reversed because the juvenile court made a finding of fact that lacks
evidentiary support. We conclude that the challenged finding is inaccurate, but we
also conclude that the inaccuracy is immaterial. We therefore affirm the juvenile
court’s transfer order.
                                  BACKGROUND

      When he was fifteen years old, appellant and one other juvenile entered a
dollar store shortly before closing time and demanded money from the two
employees who were still working there. Appellant threatened the employees with a
BB gun, which the employees perceived as a real firearm. The employees complied
with appellant’s demands by emptying the cash register. The employees also entered
a code for the store’s safe, but the safe operated on a time delay and would not open
until several minutes had lapsed.

      Before the safe could open, a customer entered the store. Appellant handed
the BB gun to the other juvenile and instructed him to detain the customer. The
juvenile took the customer’s phone, but the customer fought back, successfully
retrieved her phone, and then ran out of the store. When appellant and the other
juvenile chased after the customer, the employees locked the doors and called the
police.

      As it so happened, unmarked police units were already nearby because they
were actively tracking the truck that appellant was using. The truck had previously
been reported as stolen, and it was suspected in the commission of a series of other
crimes, including a robbery where appellant’s latent fingerprints had been found.
The police followed the truck from the dollar store to another business, where they
swooped in and made an arrest.

      The State filed a petition in juvenile court, alleging two counts of robbery
based on the incident at the dollar store (one count for each employee). The State
also moved for the juvenile court to waive its exclusive jurisdiction and transfer
appellant to criminal district court for him to be tried as an adult. The State’s motion
was heard eight months after the robbery, when appellant was sixteen years old.


                                           2
       The evidence at the hearing established that appellant had a troubled
upbringing. He was exposed in utero to crack cocaine, and shortly after his birth, his
mother left him to be raised by his adult half-sister.

       The half-sister noticed that appellant had developmental delays, behavior
problems, and learning difficulties. Appellant acted up in school and he was forced
to repeat the first grade.

       At the age of six, appellant began living with his father, who suffered from
health problems. The father had abused crack cocaine for many years, and after
recovering from that substance abuse, he developed lung cancer. The father’s health
gradually deteriorated, and the father died when appellant was twelve years old.

       Appellant then began living with another adult half-sister, and despite her
efforts to guide him on the right path, appellant started affiliating with gangs and
engaging in criminal activity. He was charged at the age of twelve with evading
arrest, a Class A misdemeanor. On a separate occasion, also at the age of twelve, he
was charged with robbery, a second degree felony. When he was thirteen, he was
charged with interfering with a public servant, a Class B misdemeanor. And between
the ages of thirteen and fourteen, he was charged with five separate aggravated
robberies, which are first degree felonies. For all of these charges, appellant was
adjudicated delinquent and assessed various periods of probation.

       At one point, appellant was sent to a juvenile detention center, where he
received rehabilitative services for eight months, but he lapsed upon his discharge
and continued to engage in criminal activity. He was also sent to two separate drug
rehabilitation centers, but he was unsuccessfully discharged from both of them; one
because of a verbal altercation with staff, and the other because he was caught
smoking marijuana.


                                           3
         Appellant was placed in detention again following his most recent arrest after
the dollar store robbery. In the eight months between his detention and the hearing
on the State’s motion to transfer, appellant received more than forty disciplinary
referrals, mostly for insubordination, but also for some serious infractions. He made
verbal threats against the staff. He also assaulted his peers and the staff with closed
fists.

         While appellant remained in detention, he was interviewed and tested by Dr.
Tonya Martin, a clinical psychologist. Dr. Martin determined that appellant has an
IQ of 74, which is not low enough to constitute an intellectual disability, though it is
considered borderline.

         After administering a personality test, Dr. Martin classified appellant as an
“immature conformist,” which means that he is likely to act as a follower, and that
to gain acceptance, he would also be susceptible to gang activity. Using the same
test, Dr. Martin further classified appellant as a “pragmatist” or “manipulator.”
These classifications indicate that appellant is likely to perceive the world in terms
of power and control, and that he would misbehave in the form of deception or
instigation as a means of outsmarting others.

         Dr. Martin found that appellant had elevated scores on a violence test, which
indicate that he has thoughts of mistrusting others, of justifying violent behavior,
and of not needing others. These thoughts further indicate that appellant might
experience relief or pleasure by engaging in violent behavior.

         Based on appellant’s various test results, his history of delinquency
adjudications, and his “myriad” failed interventions, Dr. Martin opined that
appellant has a low amenability to treatment and that he is at risk for reoffending.
Dr. Martin recommended that appellant be placed in a highly structured environment
capable of addressing his negative behaviors.
                                            4
      Dr. Martin did not specifically comment whether appellant should remain
within the juvenile system and potentially be committed to the Texas Juvenile Justice
Department (TJJD), or whether he should be certified as an adult and potentially be
sent to the Texas Department of Criminal Justice (TDCJ). On the one hand, Dr.
Martin acknowledged that a commitment with TJJD could both protect the public
and provide the highly structured environment that appellant needs. On the other
hand, Dr. Martin recognized that appellant could model himself after the violent
behaviors of other juveniles at TJJD, which would have a negative impact on his
development.

      A second psychologist met with appellant at the urging of defense counsel.
This psychologist agreed with the findings and recommendations of Dr. Martin, but
he specifically discouraged the juvenile court from certifying appellant to be tried as
an adult. He opined that appellant would likely benefit from a military residential
program.

      The juvenile court rejected the second psychologist’s recommendation,
certified appellant to be tried as an adult, and signed an order transferring appellant
to criminal district court.

                                    ANALYSIS

      The issue on appeal concerns a finding about the legal options that were
available to the juvenile court. Before we address that finding, we first discuss the
options that were explored during the hearing.

      The first option, which the juvenile court actually chose, was transferring
appellant to criminal district court, where he would potentially face confinement
with TDCJ. Evidence at the hearing established that if appellant were tried as an
adult and convicted while still a juvenile, he would be placed in TDCJ’s youth


                                          5
offender program. Under that program, juvenile offenders are kept completely
isolated from adult offenders. Juvenile offenders attend school for the first half of
the day, and for the remaining half, they receive cognitive intervention treatment like
anger and stress management. Upon turning the age of eighteen, these offenders are
discharged from the program, and then they transition over to the adult prison
population.

      The other options focused on dispositions within the juvenile system, where
a juvenile offender would potentially face two types of commitments in TJJD. The
first type is indeterminate sentencing. With this type of sentencing, the juvenile
offender is not committed for any particular term of years or months. The juvenile
offender receives rehabilitative treatment during the period of his commitment until
TJJD determines that he is eligible for release, that he should be transferred to
another facility, or that he has reached the age of nineteen, whichever occurs first.

      The other type is determinate sentencing, in which the juvenile offender is
committed for a fixed term of years or months. With this disposition, the juvenile
offender receives credit for time served while in pretrial detention, and he is released
when TJJD decides to parole him or when his term is completed. If the juvenile
offender does not complete his determinate sentence before his nineteenth birthday,
he is transferred to an adult facility within TDCJ. See Tex. Hum. Res. Code
§ 245.151.

      To be eligible for a determinate sentence, the juvenile offender must have
committed a particular offense that is enumerated by statute, or he must have
engaged in habitual felony conduct. See Tex. Fam. Code § 53.045. Robbery is not
one of the enumerated offenses, which means that appellant could only be eligible
for a determinate sentence if he engaged in habitual felony conduct.



                                           6
      Habitual felony conduct is defined as conduct violating a penal law of the
grade of felony, other than a state jail felony, if (1) the juvenile who engaged in the
conduct has at least two previous final adjudications for engaging in felony
delinquent conduct; (2) the second previous final adjudication is for conduct that
occurred after the date that the first previous adjudication became final; and (3) all
appeals relating to the previous adjudications have been exhausted. See Tex. Fam.
Code § 51.031(a).

      Appellant potentially met the requirements for a determinate sentence based
on the commission of habitual felony conduct. The evidence showed that he is
presently charged with two counts of robbery, which is a second degree felony, not
a state jail felony. Also, his prior record includes a robbery adjudication from when
he was twelve years old and several aggravated robbery adjudications from when he
was thirteen and fourteen years old. The record does not affirmatively reveal whether
appellant appealed those adjudications, but it does show that he pleaded true to each
of them.

      The State took the position during the hearing that appellant was ineligible for
a determinate sentence solely because robbery is not one of the statutorily
enumerated offenses. Even though a defense witness affirmatively indicated that
appellant could be eligible based on the commission of habitual felony conduct, the
State did not acknowledge that point or even attempt to negate it. Instead, the State
suggested during closing arguments that the juvenile court had only two options:
either keep appellant in the juvenile system, where he would be released no later
than his nineteenth birthday under an indeterminate sentence, or transfer appellant
to criminal district court, where he could potentially face a longer period of
confinement. Defense counsel did not object to that argument.



                                          7
      The juvenile court rendered an oral ruling that it would waive its exclusive
jurisdiction and transfer appellant to criminal district court. Certain oral findings
were made in connection with this ruling, including one where the juvenile court
determined that the likelihood of appellant’s rehabilitation was “in doubt.” The
juvenile court did not orally indicate that appellant was ineligible for a determinate
sentence, as the State had suggested during closing argument. In fact, the juvenile
court did not comment at all about the option of determinate sentencing.

      After making its oral ruling, the juvenile court instructed the State to prepare
a written order with findings, which the juvenile court later signed. One of the
findings stated as follows:

      Upon inquiry about services available to the Juvenile Court, including
      commitment to the Texas Juvenile Justice Department (TJJD), Dr.
      Martin reports that the services and treatment needs of [appellant]
      exceed the amount of time that he has available within the juvenile
      system, and acknowledges that under the current referrals a determinate
      sentence petition is not a legal option for the offenses of Robbery.
      Appellant challenges this finding on the basis that “Dr. Martin offered no such
testimony.” We agree that the finding is inaccurate.

      When Dr. Martin discussed determinate sentencing, she indicated that if
appellant received a sentence of two years, which was the statutory minimum for a
second degree felony, then appellant could be released from TJJD in about one
year’s time, given his pretrial detention credits. Dr. Martin doubted whether that
duration would be enough to prevent appellant from reoffending. To that extent, the
juvenile court’s finding fairly states that the amount of time needed to meet
appellant’s treatment needs exceeds the amount of time that appellant would have
within the juvenile system. However, Dr. Martin never testified that a determinate



                                          8
sentence was not a legal option, and nothing in the record fairly supports that aspect
of the juvenile court’s finding.

      Appellant now claims that the juvenile court’s transfer order should be
reversed because the finding indicates that the juvenile court did not properly
consider all “procedures, services, and facilities” available to it, which must be done
before a juvenile court exercises its discretion to waive its exclusive original
jurisdiction. See Tex. Fam. Code § 54.02(f)(4).

      The State has a response to this argument, but the response does not include a
recognition that the juvenile court made an inaccurate recitation of Dr. Martin’s
testimony. Instead, the State counters that appellant could not have received a
determinate sentence because the State did not seek such a disposition. The State did
not make this argument during the hearing below, but nevertheless, we conclude that
the argument is correct.

      In addition to the eligibility requirements discussed above, a juvenile offender
cannot receive a determinate sentence unless (1) the State refers a petition to the
grand jury, (2) the grand jury approves the petition and certifies its approval, and
(3) the grand jury’s certification is entered into the record. See Tex. Fam. Code
§ 53.045. Without these prerequisites, the juvenile court has no authority to impose
a determinate sentence. See In re D.G., No. 03-12-00455-CV, 2014 WL 3732930, at
*3 (Tex. App.—Austin July 23, 2014, no pet.) (mem. op.) (citing In re J.G., 195
S.W.3d 161, 180 (Tex. App.—San Antonio 2006, no pet.)).

      The record does not affirmatively reveal that any of these three prerequisites
has been satisfied. Therefore, we conclude that the challenged finding was legally
correct insofar as it stated that a determinate sentence was not an available option
for the juvenile court. Because we also presume that the juvenile court was aware of
the law, we further conclude that the finding’s inaccurate attribution to Dr. Martin is
                                          9
immaterial, and that appellant has not shown that the juvenile court failed to consider
all procedures, services, and facilities that were available to it. See Walton v.
Arizona, 497 U.S. 639, 653 (1990) (“Trial judges are presumed to know the law and
to apply it in making their decisions.”), overruled on other grounds by Ring v.
Arizona, 536 U.S. 584 (2002).

                                   CONCLUSION

         Because the juvenile court’s inaccurate finding of fact does not impact the
analysis of whether the juvenile court properly considered all of its available legal
options, we overrule appellant’s sole issue and affirm the juvenile court’s transfer
order.




                                        /s/    Tracy Christopher
                                               Chief Justice



Panel consists of Chief Justice Christopher and Justices Spain and Wilson. (Spain,
J., dissenting).




                                          10